2022 UT 34


                               IN THE

      SUPREME COURT OF THE STATE OF UTAH

                         DEVIN RANDOLPH,
                            Appellant,
                                 v.
                          STATE OF UTAH,
                             Appellee.

                           No. 20200881
                      Heard February 7, 2022
                       Filed August 4, 2022

           On Certification from the Court of Appeals

                     Third District, Salt Lake
                    The Honorable Linda Jones
                         No. 201906632

                             Attorneys:
Nathalie S. Skibine, Ralph Dellapiana, Salt Lake City, for appellant
  Sean D. Reyes, Att’y Gen., Jonathan S. Bauer, Asst. Solic. Gen.,
  Salt Lake City, Katherine M. Filler, Salt Lake City, for appellee


    ASSOCIATE CHIEF JUSTICE PEARCE authored the opinion of the
    Court, in which CHIEF JUSTICE DURRANT, JUSTICE PETERSEN,
              JUDGE BROWN, and JUDGE HOWELL joined.
 Due to their retirement, JUSTICE LEE and JUSTICE HIMONAS did not
participate herein; DISTRICT COURT JUDGE JENNIFER A. BROWN and
                 JUDGE ANTHONY L. HOWELL sat.
        JUSTICE DIANA HAGEN became a member of the Court
         on May 18, 2022, after oral argument in the matter,
                 and accordingly did not participate.


 ASSOCIATE CHIEF JUSTICE PEARCE, opinion of the Court:
                         RANDOLPH v. STATE
                        Opinion of the Court

                         INTRODUCTION
    ¶1 The State charged Devin Randolph with four first-degree
felonies connected to an alleged sexual assault. The State filed a
motion for pretrial detention pursuant to Utah Code section 77-20-1,
arguing that there was substantial evidence to support the charges
and clear and convincing evidence that Randolph was a substantial
danger to the community and likely to flee if released on bail. The
State also argued that there were no conditions of pretrial release
that would ensure the public’s safety or Randolph’s appearance in
court. The district court granted the State’s motion.
   ¶2 Randolph contends that the State failed to meet its burden of
proof under section 77-20-1 and raises four arguments. He first
argues that we should apply a non-deferential de novo standard of
review to a district court’s bail determination. Randolph next argues
that the district court misunderstood the meaning of substantial
evidence in the bail context and therefore erred when it concluded
that the State had presented substantial evidence to support the
charges against him. He further argues that the district court erred
when it concluded that the State had introduced clear and
convincing evidence that he was a substantial danger to the public
and likely to flee if released on bail. Randolph last argues that the
district court erred when it concluded that there were no conditions
of pretrial release that would ensure the safety of the public or
Randolph’s appearance in court.
    ¶3 We affirm the district court. To start, we explain that a bail
determination requires a district court to make varied findings and
conclusions that, in turn, require different standards of review. The
question of whether substantial evidence exists to support the charge
is a law-like mixed question of law and fact that we review de novo.
Questions of whether there is clear and convincing evidence that the
defendant is a substantial danger or likely to flee are fact-like mixed
questions to which we grant deference to the district court. Applying
these standards to this case, we conclude that the district court did
not err when it denied Randolph bail.
                          BACKGROUND
   ¶4 Devin Randolph matched with Katrina1 on a dating app and
the two agreed to meet at a coffee shop.2 According to the statement

_____________________________________________________________
   1   A pseudonym.



                                  2
                           Cite as: 2022 UT 34
                          Opinion of the Court

Katrina gave to police, when Katrina arrived at the coffee shop,
Randolph “jumped into the front seat” of her car, grabbed her by the
neck, and ordered her to find a “more secure” parking space. Katrina
drove to a parking lot. Randolph pulled down his pants. Katrina told
Randolph “that she did not want to do anything with him” and
“argued with him for a long time.” Randolph nevertheless grabbed
Katrina by the neck and forced his penis into her mouth.
    ¶5 When Katrina “was eventually able to get up” and continue
driving, Randolph told her “to . . . find somewhere secure or it
would not be good for her.” Katrina drove to another parking lot.
When Katrina again told Randolph that “she did not want to do
this,” Randolph choked her. Randolph forced his penis into Katrina’s
vagina. Every time Katrina protested, he “squeeze[d] her neck
harder.”
    ¶6 The State charged Randolph with aggravated kidnapping,
aggravated assault, rape, and forcible sodomy. The State submitted a
motion for pretrial detention pursuant to Utah Code section 77-20-1
(at times, Bail Statute). The Bail Statute permits the court to deny a
defendant bail “if the [defendant] is charged with a . . . felony when
there is substantial evidence to support the charge and . . . clear and
convincing evidence that the [defendant] would constitute a
substantial danger . . ., or is likely to flee . . ., if released on bail.”3



   2 We rely on the allegations set forth in the probable cause
statement to recite the events underlying Randolph’s charges.
   3 Utah Code section 77-20-1 has since been repealed and replaced
by Utah Code section 77-20-201, which, in part, expands the offenses
for which a court may deny a defendant bail. See UTAH CODE § 77-20-
201(1) (2021). We apply section 77-20-1 because it was the version in
effect at the time of the district court’s order. See, e.g., Harvey v. Cedar
Hills City, 2010 UT 12, ¶ 12, 227 P.3d 256 (“As a general rule, when
adjudicating a dispute we apply the version of the statute that was in
effect ‘at the time of the events giving rise to [the] suit.’” (alteration
in original) (citation omitted)). But we note that both sections 77-20-1
and 77-20-201 require a district court to decide that there is
substantial evidence to support the charge and/or clear and
convincing evidence that the defendant is a substantial danger or a
flight risk before denying a defendant bail. See UTAH CODE § 77-20-
1(2)(c) (2020); id. § 77-20-201(1)(c) (2021).



                                     3
                         RANDOLPH v. STATE
                         Opinion of the Court

UTAH CODE § 77-20-1(2)(c) (2020), repealed and replaced by UTAH CODE
§ 77-20-201(1) (2021).
    ¶7 The State argued that the probable cause statement
containing Katrina’s allegations provided the substantial evidence
that the Bail Statute required. The State also argued that there was
clear and convincing evidence that Randolph posed a substantial
danger to the community based on the seriousness of the charges,
the fact that Randolph “had never met [Katrina] in person before this
incident,” and law enforcement’s findings that Randolph “spoke to
multiple women on the app and appeared sexually aggressive in
most conversations.” Additionally, the State contended that
Randolph was likely to flee if released on bail. Specifically, the State
noted that Randolph had left Utah after the alleged incident and had
to be extradited back to face the underlying charges. The State also
maintained that Randolph had a driver license from, and family in,
Georgia, had told others that he was from Canada, and had
informed some that “he was planning to leave Utah to go to Oregon
and California.”
   ¶8 The State further argued that there were no conditions of
pretrial release that would ensure the public’s safety or Randolph’s
appearance in court.4 It asserted that “supervision and enforcement
of such conditions [was] not available through existing pretrial


_____________________________________________________________
   4 At the time of the State’s motion, a district court could not deny
bail unless it found that:
       (a) the [defendant] is accused of committing an offense
       that qualifies the individual for detention under
       [section 77-20-1(2)] or Utah Constitution, Article I,
       Section 8;
       (b) the prosecution demonstrates substantial evidence
       to support the charge, and meets all additional
       evidentiary burdens required under [section 77-20-1(2)]
       or Utah Constitution, Article I, Section 8; and
       (c) . . . no conditions that may be imposed upon
       granting the [defendant] pretrial release will
       reasonably ensure [the safety of the public, the
       defendant’s appearance in court, and the furtherance of
       justice].
UTAH CODE § 77-20-1(7) (2020).



                                   4
                         Cite as: 2022 UT 34
                        Opinion of the Court

supervision services” and thus “should not be considered as an
alternative to pretrial detention.”
    ¶9 Randolph opposed the State’s motion. He argued that the
State had not presented substantial evidence to support the charges
against him. Randolph contended that “[t]he police reports and
medical documents . . . demonstrate[d] that there was no injury to
the neck or throat of the alleged victim.” Randolph stressed that
Katrina’s physical examination indicated “No Injury” to Katrina’s
neck, face, eyes, eyelids, or ears. And Katrina’s sexual assault
examination demonstrated “no trauma” to Katrina’s neck (or head,
breasts, chest, back, or abdomen). Randolph argued that this
“evidence suggest[ed] that allegations of strangulation . . . [were]
false.” Randolph claimed that this then “call[ed] into question the
credibility of the other allegations.”
    ¶10 Randolph also argued that he was not a substantial danger
to Katrina or the community for three reasons. First, he had no
contact with Katrina since the alleged incident. Second, he had no
other violent charges on his record. And third, a court had already
issued and served a protective order on Randolph on behalf of
Katrina.
    ¶11 Randolph also sought to disprove the State’s assertion that
he would flee the state if released on bail. Randolph pointed to an
email he sent to the Salt Lake Legal Defender Association after
learning of the charges against him, in which he indicated that he
was “looking to speak soon to organize a plan . . . to prove [his]
innocence.” He also pointed to his intent to continue working at a
Utah ski resort that upcoming winter. And he argued that “[he]
works at other places, typically national parks, during the summers,
and . . . [t]hat is why he was found in California.”
    ¶12 Finally, Randolph asserted that there existed “conditions of
release such as bail, electronic monitoring and the existing protective
order” that would ensure safety to the community and his
appearance in court.
    ¶13 The parties reiterated their respective arguments at a
hearing on the State’s motion. The State “t[ook] particular issue”
with Randolph’s argument that there was no evidence of
strangulation. The State argued that while Katrina’s sexual assault
examination showed no injury to her neck, head, breasts, chest, back,
or abdomen, it did document “indicators of strangulation,”
including uncontrolled urination, difficulty breathing, voice changes,
neck pain, headache, and uncontrollable shaking. That examination

                                  5
                          RANDOLPH v. STATE
                         Opinion of the Court

also showed “an actively bleeding injury to [Katrina’s] labia.”
Randolph countered that the injury to Katrina’s labia could have
been the result of consensual sex.
    ¶14 The district court granted the State’s motion and denied
Randolph bail. It concluded that there was substantial evidence to
support the charges. It also concluded that there was clear and
convincing evidence that Randolph posed a substantial danger to the
community. The court reasoned that “[t]he crimes [were] all violent
crimes and while the defendant is entitled to the presumption of
innocence, the charges here are concerning and alarming,” and “all
carry mandatory prison sentences.” It further noted that Katrina was
“essentially a stranger” to Randolph. The court then concluded that
Randolph was likely to flee if released ahead of trial because he “has
few ties to Utah and . . . had to be brought back from California to
actually face the charges.” And the court found that there were no
conditions of release that would reasonably ensure the safety of the
public, Randolph’s appearance in court, and the furtherance of
justice.5




_____________________________________________________________
   5 While his appeal was pending, and on the eve of this opinion
issuing, Randolph pleaded guilty to aggravated assault and
aggravated kidnapping. The State dismissed the other charges.
When we learned of the change of plea, we asked the parties to
argue whether Randolph’s appeal was moot. The State claimed that
the appeal was moot because we could no longer grant Randolph the
release he sought. Randolph contended that his appeal was not moot
because he could still seek leave of the court to withdraw his guilty
pleas before sentencing. See UTAH CODE § 77-13-6(2)(b). “An issue on
appeal is considered moot when the requested judicial relief cannot
affect the rights of the litigants.” State v. Legg, 2018 UT 12, ¶ 13, 417
P.3d 592 (citation omitted). Randolph requests that we reverse the
district court’s decision denying him bail. A response to Randolph’s
request, rendered before sentencing, could affect Randolph’s rights
and influence a decision to attempt to withdraw his guilty plea. We
therefore agree that, at the time of this opinion’s publication,
Randolph’s appeal is not moot.



                                   6
                            Cite as: 2022 UT 34
                           Opinion of the Court

                                ANALYSIS
    ¶15 “[B]y inference,” article I, section 8 of the Utah Constitution
guarantees bail “as a matter of right.” State v. Kastanis, 848 P.2d 673,
675 (Utah 1993) (per curiam). But section 8 also imposes limitations
on that right. For example, section 8 provides that a court may deny
a defendant bail if the defendant has been charged with a crime that
is:
         [D]esignated by statute as one for which bail may be
         denied, if there is substantial evidence to support the
         charge and the court finds by clear and convincing
         evidence that the [defendant] would constitute a
         substantial danger to any other person or to the
         community or is likely to flee the jurisdiction of the
         court if released on bail.6
UTAH CONST. art. I, § 8(1)(c). The Bail Statute designates all felonies
as offenses for which a court may deny a defendant bail. UTAH CODE
§ 77-20-1(2) (2020), repealed and replaced by UTAH CODE § 77-20-201(1)
(2021). The statute provides that the district court may deny bail if
“there is substantial evidence to support the charge” and “clear and
convincing evidence that the [defendant] would constitute a
substantial danger to any other individual or to the community, or is
likely to flee . . . if released on bail.”7 Id. § 77-20-1(2)(c). At the time of

_____________________________________________________________
   Other exceptions include when the defendant is charged with:
   6

     (a) . . . a capital offense when there is substantial
     evidence to support the charge; or
     (b) . . . a felony while on probation or parole, or while
     free on bail awaiting trial on a previous felony charge,
     when there is substantial evidence to support the new
     felony charge.
UTAH CONST. art. I, § 8(1)(a)–(b).
   7   A court may also deny bail if the defendant is charged with a:
         (a) capital felony, when the court finds there is
         substantial evidence to support the charge;
         (b) felony committed while on probation or parole, or
         while free on bail awaiting trial on a previous felony
         charge, when the court finds there is substantial
         evidence to support the current felony charge;
         ...
                                                         (continued . . .)

                                      7
                         RANDOLPH v. STATE
                        Opinion of the Court

Randolph’s bail hearing, the court also needed to find “that no
conditions that may be imposed upon granting the [defendant]
pretrial release will reasonably ensure [the safety of the public, the
defendant’s appearance in court, and the furtherance of the criminal
justice process].” Id. § 77-20-1(7)(c) (2020).
  I. THE BAIL STATUTE REQUIRES THE DISTRICT COURT TO
     MAKE VARIOUS DETERMINATIONS THAT WE REVIEW
          WITH VARYING DEGREES OF DEFERENCE
   ¶16 Randolph first argues—correctly—that the standard of
review an appellate court should apply when reviewing a district
court’s bail determination is unsettled. He asks us to settle it by



        (d) felony when the court finds there is substantial
        evidence to support the charge and the court finds by
        clear and convincing evidence that the [defendant]
        violated a material condition of release while
        previously on bail; or
        (e) domestic violence offense if the court finds: (i) that
        there is substantial evidence to support the charge; and
        (ii) by clear and convincing evidence, that the
        [defendant] would constitute a substantial danger to an
        alleged victim of domestic violence if released on bail.
UTAH CODE § 77-20-1(2)(a)–(b), (d)–(e) (2020). The current version of
the Bail Statute reaffirms the denial of bail for these offenses and,
among other things, adds two others. See id. § 77-20-201(1) (2021).
Specifically, a court may deny a defendant bail if the defendant is
charged with:
        (f) the offense of driving under the influence or driving
        with a measurable controlled substance in the body if:
        (i) the offense results in death or serious bodily injury
        to an individual; and (ii) the court finds: (A) that there
        is substantial evidence to support the charge; and
        (B) by clear and convincing evidence, that the
        [defendant] would constitute a substantial danger to
        the community if released on bail; or
        (g) . . . a felony [riot] if there is substantial evidence to
        support the charge and the court finds, by clear and
        convincing evidence, that the [defendant] is not likely
        to appear for a subsequent court appearance.
Id. § 77-20-201(1)(f)–(g).


                                  8
                           Cite as: 2022 UT 34
                          Opinion of the Court

clarifying that an appellate court affords no deference to a district
court’s decision to deny bail.
    ¶17 “The appropriate standard of review for a lower court’s
decision is dependent upon the ‘nature of the issue.’” State ex rel.
E.R., 2021 UT 36, ¶ 14, 496 P.3d 58 (citation omitted). Thus, “[a] key
question is whether the trial court’s decision qualifies as a finding of
fact, a conclusion of law, or a determination of a mixed question of
law and fact.” In re Adoption of Baby B., 2012 UT 35, ¶ 40, 308 P.3d
382.
    ¶18 Findings of fact typically “entail[] the empirical, such as
things, events, actions, or conditions happening, existing, or taking
place, as well as the subjective, such as state of mind.” Id. (alteration
in original) (citation omitted). Because a district court is better able to
“judg[e] credibility and resolv[e] evidentiary conflicts,” State v. Levin,
2006 UT 50, ¶ 20, 144 P.3d 1096 (alterations in original) (citation
omitted), its factual determinations enjoy “a high degree of
deference,” E.R., 2021 UT 36, ¶ 15, and are overturned “only when
clearly erroneous,” id. (citation omitted).
      ¶19 Conclusions of law require the district court to “analy[ze]
. . . abstract legal questions,” id. ¶ 16 (citation omitted), “regardless of
the specific facts” of the case, Martinez v. Media-Paymaster
Plus/Church of Jesus Christ of Latter-day Saints, 2007 UT 42, ¶ 29, 164
P.3d 384. Because appellate courts are better equipped to ensure that
the answers to those questions develop into “a clear, uniform body
of law,” “[w]e apply a non-deferential de novo standard.” E.R., 2021
UT 36, ¶ 16.
   ¶20 “Mixed questions [of law and fact] fall somewhere in the
twilight between deferential review of findings of fact and searching
reconsideration of conclusions of law.” Baby B., 2012 UT 35, ¶ 42.
Mixed questions arise when a district court must apply a particular
rule of law to a particular set of facts. See, e.g., Levin, 2006 UT 50,
¶ 21. With these questions, the standard of review tends to be like
their name: mixed. See Baby B., 2012 UT 35, ¶ 42 (“[O]ur review [of
mixed questions of law and fact] is sometimes deferential and
sometimes not.”).
   ¶21 In State v. Pena, 869 P.2d 932 (Utah 1994), “[w]e envisioned
multiple standards of review for various types of mixed questions,
occupying a spectrum of deference falling between the
nondeferential de novo standard of review and the highly
deferential clearly erroneous standard of review,” Sawyer v. Dep’t of
Workforce Servs., 2015 UT 33, ¶ 9, 345 P.3d 1253 (discussing Pena, 869

                                     9
                         RANDOLPH v. STATE
                        Opinion of the Court

P.2d at 938). But we have since moved away from Pena’s “broad
spectrum approach,” id. ¶ 11, citing its tendency to produce
“indefinite standards” that prove “difficult to describe and even
more difficult . . . to predict and apply,” id. ¶ 10.
    ¶22 We now “appl[y] a binary method for determining the
appropriate standard of review for mixed questions.” Id. ¶ 11. Under
that method, the standard of review for a mixed question of law and
fact depends on whether the question is better classified as a law-like
mixed question or a fact-like mixed question. Id.
    ¶23 A mixed question is law-like “when the legal concept is
easily defined by appellate courts or when appellate courts [limit a
district court’s discretion] for policy reasons.” Levin, 2006 UT 50,
¶ 24. Law-like mixed questions thus “lend[ ] themselves to consistent
resolution by uniform precedent.” E.R., 2021 UT 36, ¶ 19 (alteration
in original) (citation omitted). And so they warrant de novo review.
Id.
    ¶24 Fact-like mixed questions generally arise “when [a district
court’s] application of a legal concept is highly fact depend[e]nt and
variable.” Levin, 2006 UT 50, ¶ 24. Or when “the factual scenarios
presented are ‘so complex and varying that no rule adequately
addressing the relevance of all these facts can be spelled out.’” E.R.,
2021 UT 36, ¶ 20 (citation omitted). For this reason, we review fact-
like mixed questions deferentially. Id.
   ¶25 “In determining whether a mixed question should be
deemed law-like or fact-like, we evaluate the ‘marginal costs and
benefits’ of conducting either a searching de novo review or a
deferential review of a lower tribunal’s resolution of the mixed
question.” Sawyer, 2015 UT 33, ¶ 12 (citation omitted). This
“balancing test” involves the consideration of three factors:
      (1) the degree of variety and complexity in the facts to
      which the legal rule is to be applied; (2) the degree to
      which a trial court’s application of the legal rule relies
      on facts observed by the trial judge, such as a witness’s
      appearance and demeanor, relevant to the application
      of the law that cannot be adequately reflected in the
      record available to appellate courts; and (3) other
      policy reasons that weigh for or against granting
      discretion to trial courts.
Levin, 2006 UT 50, ¶ 25 (citation omitted) (internal quotation marks
omitted); id. ¶ 27 (referring to the above as a “balancing test”).


                                  10
                           Cite as: 2022 UT 34
                          Opinion of the Court

   ¶26 “[T]he greater the complexity and variety of the facts” or
“the greater the importance of a trial court’s credibility assessments,”
“the stronger the case for appellate deference.” Id. ¶ 26. But even
where the first two factors might favor deference to the district court,
the third factor “may nevertheless . . . limit that deference” for
important policy reasons. Id.
    ¶27 “[W]e note that the factual and mixed findings described
above may contain embedded legal questions.” Baby B., 2012 UT 35,
¶ 47. In those cases, “we must be vigilant in our review of both
purely factual and mixed findings to ensure that they are based on
correct legal principles.” Id. In Baby B., we illustrated this concept
with a hypothetical involving a statute prohibiting “the wearing of a
red shirt.” Id. We explained that while this statute would require a
district court “to make a factual finding on the empirical question of
the color of an individual party’s shirt,” it “could also entail an
embedded legal conclusion, such as whether fuchsia shirts are
prohibited.” Id. And unlike our treatment of the district court’s
factual finding, “we would give no deference on the legal question of
the meaning of the statutory term ‘red,’ deciding for ourselves
whether fuchsia shirts are covered.” Id. Therefore, “if a trial court
finds that a particular fuchsia shirt is . . . covered by the statute, the
applicable standard of review would require us to distinguish the
factual finding on . . . the shirt’s color from the legal conclusion on
what is meant by the term ‘red.’” Id.
    ¶28 As this case highlights, the converse is also true. More
precisely, a legal or mixed question may house a factual finding.
When those circumstances arise, we separate the district court’s
factual findings from its legal conclusions, granting deference to the
former but none to the latter.
    ¶29 To deny bail, a district court must determine that there is
substantial evidence to support the offense charged. UTAH CODE
§ 77-20-1(2)(c) (2020). The court must also find that there is clear and
convincing evidence that the defendant is either a substantial danger
or likely to flee if released on bail. Id. Finally, the district court must
find that no available conditions of pretrial release will reasonably
ensure the safety of the public, the defendant’s appearance in court,
and the furtherance of the criminal justice process. Id. § 77-20-1(7)(c)
(2020). As we stated above, “[t]he standard of appellate review
varies depending on the nature of the lower court’s analysis.” Baby
B., 2012 UT 35, ¶ 40; see also State v. Thurman, 846 P.2d 1256, 1266
(Utah 1993) (“[W]e exercise our powers to fashion standards of
review . . . in light of the particular determination under review.”).

                                    11
                          RANDOLPH v. STATE
                         Opinion of the Court

The Bail Statute asks a district court to answer three separate
questions. As we explain below, while one of those questions is a
purely factual one, the remaining two pose mixed questions of law
and fact. We thus assess the appropriate standard of review for each
of those questions.8
    A. A District Court’s Underlying Factual Findings and Credibility
     Assessments Are Given Deference, But Its Ultimate Conclusion
       That Substantial Evidence Exists to Support the Charge Is a
              Law-Like Mixed Question Reviewed De Novo
    ¶30 The parties rightly agree that whether substantial evidence
exists to support the offense charged presents a mixed question of
law and fact because it requires a district court to apply the
substantial evidence standard to the evidence presented in each case.
See Murray v. Utah Lab. Comm’n, 2013 UT 38, ¶ 33, 308 P.3d 461 (“[A]
mixed question arises when a[] . . . lower court must apply ‘a legal
standard to a set of facts unique to particular case.’” (citation
omitted)). But while the parties agree that the district court’s
substantial evidence determination presents a mixed question of law
and fact, the parties disagree as to whether that question is more
law-like or fact-like.
    ¶31 Randolph argues that the district court’s substantial
evidence determination is more law-like, and we should thus review
it for correctness. In his view, this determination does not always
involve complicated facts ill-suited for a cold, appellate record. And
he claims there are strong policy reasons that weigh against
deferential review.


_____________________________________________________________
   8 The State claims that we do not need to determine the standards
of review that apply to a pretrial detention determination because, in
its eyes, our case law has already settled them. But the three cases
the State cites are unenlightening. In both State v. Pappas, 696 P.2d
1188, 1190 (Utah 1985), and Ex parte Clawson, 5 P. 74, 76 (Utah 1884),
a defendant sought postconviction release pending appeal, which, at
the time, was discretionary by statute or court rule. And in Ex parte
Lowrie, we heard a plea for pretrial release pursuant to a Utah statute
which stated that a court “may,” as a matter of discretion, grant a
defendant bail when the defendant’s trial has been delayed past “the
next term of the court.” 7 P. 493, 493–94 (Utah 1885). Because this
case is not like those cases, those holdings do not help us here.



                                   12
                          Cite as: 2022 UT 34
                         Opinion of the Court

    ¶32 To the State, the substantial evidence determination is more
fact-like, and it argues for a deferential standard of review. The State
contends that bail determinations are fact-intensive, laden with
credibility assessments, and incompatible with bright-line rules. The
State also claims that a deferential standard of review is in line with
our case law and the case law of other jurisdictions.
    ¶33 As we explained above, we determine the degree of
deference afforded to a district court’s resolution of a mixed question
of law and fact by determining whether the mixed question is more
law-like or fact-like. And we make that determination by analyzing
the three factors we set out in Levin. See 2006 UT 50, ¶ 25.
    ¶34 State v. Virgin is instructive—both because it models the
analysis and because it arises in a similar setting. 2006 UT 29, 137
P.3d 787. In Virgin, we applied what was, in essence, the Levin test to
settle the standard of review an appellate court should apply to a
magistrate’s bindover determination.9
   ¶35 As to the first and second Levin factors—which respectively
consider “the degree of complexity and variety in the facts,” Levin,
2006 UT 50, ¶ 38, and “the degree to which the application of the
legal rules relies on ‘facts’ observed by the trial judge,” id. ¶ 40—we
noted that preliminary hearings put magistrates “in a position to”
consider a wide variety of facts and “observe and assess witness
demeanor and credibility,” Virgin, 2006 UT 29, ¶¶ 29, 31. With
regard to policy, we reasoned that “[w]hile uniformity and clarity in
the law are always worthy goals, granting no deference in the
bindover context,” where the questions are “highly fact-
depend[e]nt,” may not “necessarily promote those goals.” Id. ¶ 32.
“As an additional policy consideration,” we noted that “severely
limiting magistrates’ discretion in applying the probable cause
standard may have the unintended consequence of causing them to
unjustly bind a defendant over where they would not have
otherwise in order to reduce the possibility of reversal.” Id. ¶ 33.
“After balancing these factors, we conclude[d] that magistrates
_____________________________________________________________
   9 Virgin actually applied the four-factor test set forth in Pena. 2006
UT 29, ¶ 28. In Levin, we refined the Pena test by “dropp[ing] the
‘novelty’ factor” and by “rephras[ing] the factors . . . in a manner
that better reflects their usefulness in selecting a standard of review
from somewhere along the spectrum of deference.” 2006 UT 50,
¶¶ 28–29.



                                   13
                         RANDOLPH v. STATE
                         Opinion of the Court

should have some discretion in making their bindover
determinations.” Id. ¶ 34. But we said that “[t]his discretion is
limited, however, because in the bindover context a magistrate’s
authority to make credibility determinations is limited.” Id.
   ¶36 Because Virgin preceded Levin, its “limited deference”
standard is considered one of the “indefinite standards of review”
Pena and its progeny produced. Sawyer, 2015 UT 33, ¶ 10. We
emphasize that we no longer characterize standards of review in this
way. See supra ¶¶ 21–22. Virgin is nonetheless helpful, however,
because it considered similar factors in a context comparable to the
one presented here.
    ¶37 Turning to this case, the first Levin factor evaluates “the
degree of variety and complexity in the facts to which the legal rule
is to be applied.” Levin, 2006 UT 50, ¶ 25. The Bail Statute potentially
denies bail to defendants charged with capital crimes, felonies, and
domestic violence offenses. UTAH CODE § 77-20-1(2) (2020). While the
factual evidence in support of those charges may or may not be
complex, it will certainly vary from case to case. See Virgin, 2006 UT
29, ¶ 29 (“[W]hile the facts surrounding the myriad cases brought in
[the bindover] context may not all be complex, they are sure to be
varying.”). And while we do not think the factual circumstances will
generally be “so . . . varying that no rule adequately addressing the
relevance of all these facts can be spelled out,” E.R., 2021 UT 36, ¶ 20
(citation omitted), we do think that a district court’s “firsthand
access to factual evidence” lends itself to affording deference to the
district court, Baby B., 2012 UT 35, ¶ 40.
    ¶38 The second factor considers “the degree to which a trial
court’s application of the legal rule relies on ‘facts’ observed by the
trial judge . . . that cannot be adequately reflected in the record,”
such as a witness’s appearance, demeanor, and overall credibility.
Levin, 2006 UT 50, ¶ 25 (citation omitted). In Virgin, we said that
“preliminary hearings are such that magistrates are in a position to
observe and assess witness demeanor and credibility.” 2006 UT 29,
¶ 31. And although these preliminary hearing credibility
assessments are “limited to determining whether evidence is wholly
incapable of supporting a reasonable belief as to a part of the
prosecution’s case,” they nonetheless warrant “some discretion” to a
magistrate’s bindover decision. Id.
    ¶39 The case for granting deference to the district court is even
stronger in the bail context than it was in the preliminary hearing
context we examined in Virgin. A motion for pretrial detention


                                  14
                          Cite as: 2022 UT 34
                         Opinion of the Court

prompts the presentation of evidence from both sides, which could
include live testimony.10 And although the hearing has a “narrow
and focal issue,” Chynoweth v. Larson, 572 P.2d 1081, 1082 (Utah 1977)
(citation omitted)—determining, in part, whether the evidence
presented constitutes substantial evidence to support the offense
charged—it “is not a unilateral one” wherein “the prosecutor . . .
limit[s] the testimony to his [or her] direct examination of the State’s
witnesses,” id. (citation omitted). The defendant has the ability to
produce witnesses and to question those that the State offers. See id.
The district court must then decide, based, at least potentially in
part, on the credibility of the witnesses’ statements, if substantial
evidence exists to support the charge. In other words, “the granting
of bail is a discretionary matter,” 8A AM. JUR. 2D Bail and
Recognizance § 51 (2d ed. 2022), determined by the parties’
“producing witnesses to introduce facts pertinent to the inquiry,”
Chynoweth, 572 P.2d at 1082 (citation omitted), and the district court’s
credibility assessments of those witnesses. Because credibility
determinations are an important component of a district court’s
pretrial detention decision, the second factor also weighs in favor of
deference to the district court.11


_____________________________________________________________
   10We note that an alleged victim now has the statutory “right to
be heard at a pretrial detention hearing.” UTAH CODE § 77-20-206(6).
The State and the defendant similarly have “a right to subpoena
witnesses to testify.” Id. § 77-20-206(4)(b).
   11 Randolph suggests that we should analyze the first two Levin
factors using the specific facts of his case. But while those facts may
illuminate the Levin inquiry, they do not control it. The Levin test
operates on a categorical level. It does not turn on the specifics of
any one case. This is because the Levin factors measure “the ‘relative
capabilities of each level of the court system’” to address a given
issue. See Levin, 2006 UT 50, ¶ 19 (citation omitted); see also id. ¶ 31
(“[O]ur goal in applying the [Levin] test is to allocate tasks between
the trial and appellate courts based on their institutional roles and
competencies.”); Thurman, 846 P.2d at 1266 ([T]he choice of the
appropriate standard of review ‘turn[s] on a determination that, as a
matter of the sound administration of justice, one judicial actor is
better positioned than another to decide the issue in question.’”
(second alteration in original) (citation omitted)). In this case,
therefore, we consider the Levin factors as they apply to bail
                                                         (continued . . .)

                                   15
                         RANDOLPH v. STATE
                         Opinion of the Court

    ¶40 But the third Levin factor plays out differently. “The third
factor requires that we take into consideration policy factors related
to the degree of deference that should be applied.” Levin, 2006 UT 50,
¶ 26. Randolph argues that “[t]here are policy reasons for limited
deference” on this issue. He correctly points out that “the right to
bail is a fundamental right.” (Quoting Scott v. Ryan, 548 P.2d 235, 236
(Utah 1976).) And he argues that “the question[] of . . . whether there
is substantial evidence supporting a charge” is a “constitutional and
statutory question[] that call[s] for consistency.” Randolph is right.
    ¶41 Before a district court may deny a defendant bail, it must
conclude that the evidence presented constitutes substantial
evidence supporting the offense charged. But while this inquiry will
surely be aided by the district court’s factual findings and credibility
assessments, “the ultimate question is,” as we described in another
context, “the legal effect of the facts.” Murray, 2013 UT 38, ¶ 40
(emphasis added). And that is a question that appellate courts are in
just as good a position to decide as district courts. Drake v. Indus.
Comm’n of Utah, 939 P.2d 177, 181 (Utah 1997) (“[T]he legal effect of
those facts ‘is the province of the appellate courts.’” (citation
omitted)).
    ¶42 Legal standards, like the substantial evidence standard for a
bail determination, require a uniform understanding among the
district courts as to their meaning and operation. In other words,
they require “clarity and consistency” within the law. See Levin, 2006
UT 50, ¶ 41 (holding that “the custodial interrogation inquiry” is
reviewed de novo because “there is a strong interest in promoting
clarity and consistency in our state’s [Fifth Amendment]
jurisprudence”). We explained in Levin that clarity and consistency
within the law “benefit” both “the accused by offering predictable
constitutional protections” and “the State by providing better
guidance” as to the quantum of evidence required to meet the
relevant legal standard. Id.
    ¶43 Appellate courts, “with their collective experience and their
broader perspective,” id. ¶ 20 (citation omitted), and “the[ir] capacity
to create broad rules,” Sawyer, 2015 UT 33, ¶ 13, are better positioned
to ensure the level of clarity and consistency needed, see Thurman,
846 P.2d at 1271 (“While the trial court is primarily concerned with


decisions generally, but not as they apply to Randolph’s case in
particular.



                                  16
                          Cite as: 2022 UT 34
                         Opinion of the Court

the proper resolution of factual issues under the controlling law, the
appellate court addresses itself to the clarity and correctness of the
developing law in order to provide unambiguous direction to those
whose further rights and responsibilities are affected.” (citation
omitted)). The third factor accordingly merits restraining the level of
deference granted to the district court.
    ¶44 We thus conclude that in light of the strong policy interest in
clear and consistent legal standards, and the ability of the appellate
courts to promote that interest, a district court’s ultimate
determination that substantial evidence exists to support the charge
is a law-like mixed question reviewed de novo. But we stress that to
the extent the district court makes factual findings in support of that
decision, we give deference to those findings. And we will overturn
those findings only when they are clearly erroneous.
  B. A District Court’s Conclusion That There Is Clear and Convincing
    Evidence That the Defendant Is a Substantial Danger or Likely to
       Flee Is a Fact-Like Mixed Question Reviewed Deferentially
    ¶45 The parties agree—again, rightly—that whether there is
clear and convincing evidence that the defendant is a substantial
danger or likely to flee if released on bail is also a mixed question of
law and fact. See Murray, 2013 UT 38, ¶ 33. For largely the same
reasons, Randolph asks us to review the district court’s clear and
convincing determination for correctness, whereas the State
advocates for deferential review.
    ¶46 The first Levin factor shakes out much in the same way as it
did above. The facts relevant to a finding that the defendant is
dangerous or likely to flee have the potential to be complex. We can
also foresee, as the State argues, that the facts placed before a district
court will “vary[,] both in number and persuasiveness.” Indeed, the
same fact—take the defendant’s ties to other states, for example—can
look and weigh differently in each case, depending on the presence
or absence of other facts related to a defendant’s ties to Utah. These
potentially complex and certainly varying factual scenarios “make[]
it difficult to articulate a rule that adequately accounts for all the
variations that [will] arise.” Virgin, 2006 UT 29, ¶ 29. The first factor
thus weighs in favor of deference to the district court.
   ¶47 The second Levin factor also weighs in favor of deference. As
we explained above, a motion and subsequent hearing for pretrial
detention create space for a district court to make certain credibility
assessments. Supra ¶ 39. But those assessments can be even more
impactful to a district court’s determination that clear and


                                   17
                          RANDOLPH v. STATE
                         Opinion of the Court

convincing evidence exists that the defendant is dangerous or likely
to flee than they would be to a court’s determination that substantial
evidence exists to support the charge. The district court could
potentially consider the written and/or oral statements from “the
defendant, his alleged confederates, if any, his family, and those
with whom he will probably associate if released.” United States v.
Portes, 786 F.2d 758, 763 (7th Cir. 1985) (explaining that district
courts’ opportunity to listen to these statements “requires that we
give great weight to the assessment of those judicial officers”). And a
district court must decide if those statements merit trust or
suspicion. Is the defendant telling the truth, for example, when he
claims that he intends to return to court to defend his case? Because
these kinds of credibility assessments may not be adequately
captured in a cold appellate record, the second factor leans in favor
of deference to the district court.
    ¶48 As to the third factor, whether clear and convincing
evidence exists as to the defendant’s dangerousness or likeliness to
flee is, at its core, more judgment-based and predictive, and thus
more fact-like, than its substantial evidence sibling. As the State
argues, a district court must “predict[] . . . the likelihood that the
defendant’s release will endanger the victim or the public, the
likelihood that he will appear for trial, and how conditions of release
[will] alter those perceived likelihoods.” So while the facts are
merely a means to an end in a district court’s substantial evidence
determination, in its clear and convincing determination, the facts
are nearer to the end itself. For this reason, “it is . . . not possible
[and] not wise for an appellate court to define strictly how [the clear
and convincing standard] is to be applied to each new set of facts.”
Levin, 2006 UT 50, ¶ 22. This final factor thus also favors deference.
    ¶49 A district court’s determination that there is clear and
convincing evidence that the defendant is a substantial danger or
likely to flee if released is a fact-intensive, credibility-assessment-
dependent inquiry that deserves deference. We reverse that
determination only if it is clearly erroneous.
   C. A District Court’s Conclusion That There Are No Conditions of
      Pretrial Release Available That Would Reasonably Ensure the
   Safety of the Public, the Defendant’s Appearance in Court, and the
   Furtherance of Justice Is a Factual Finding Reviewed for Clear Error
   ¶50 Though not entirely clear, the parties seem to once again
agree that whether there are available conditions of pretrial release
that would reasonably ensure the safety of the public, the


                                   18
                          Cite as: 2022 UT 34
                         Opinion of the Court

defendant’s appearance in court, and the furtherance of the criminal
justice process is a mixed question of law and fact. We disagree. The
issue of whether there are no conditions of pretrial release that
would ensure the safety of the public, the defendant’s appearance in
court, and the furtherance of justice is a purely factual one.12
    ¶51 As we explained above, findings of fact generally “entail[]
the empirical, such as things, events, actions, or conditions
happening, existing, or taking place, as well as the subjective, such as
state of mind.” Baby B., 2012 UT 35, ¶ 40 (alteration in original)
(citation omitted). “[B]ecause ‘a lower court often has a comparative
advantage in its firsthand access to factual evidence,’” and because
“factual issues ‘are unique to each case,’ there is ‘no particular
benefit in establishing settled appellate precedent on issues of fact.’”
E.R., 2021 UT 36, ¶ 15 (citations omitted). We thus review these
issues “with a ‘highly deferential standard,’ overturning the lower
court ‘only when clearly erroneous.’” Id. (citation omitted).
    ¶52 Whether there are no effective conditions of pretrial release
available does not require a district court to either engage with an
“abstract legal question[],” id. ¶ 16 (describing conclusions of law),
or analyze the interplay between a given rule of law and a given set
of facts, see Baby B., 2012 UT 35, ¶ 42 (describing mixed questions).
Instead, the answer to that question will very likely be dependent on
the district court’s credibility assessments and “firsthand access to
[the] factual evidence.” See E.R., 2021 UT 36, ¶ 15. A “heavy-handed,
fresh reexamination” of this determination thus presents “a potential
downside and no significant upside.” Baby B., 2012 UT 35, ¶ 40. We
accordingly review it for clear error.
  II. THE DISTRICT COURT DID NOT ERR WHEN IT GRANTED
       THE STATE’S MOTION FOR PRETRIAL DETENTION
  A. The District Court Did Not Err When It Concluded That There Was
  Substantial Evidence to Support the Felony Charges Against Randolph


_____________________________________________________________
   12 At the time, the Bail Statute required the court in Randolph’s
case to conclude “that no conditions that may be imposed upon
granting the individual pretrial release will reasonably ensure” the
safety of the public, the defendant’s appearance in court, and the
furtherance of the criminal justice system. UTAH CODE § 77-20-1(7)(c)
(2020), repealed and replaced by UTAH CODE § 77-20-206(5) (2021).



                                  19
                           RANDOLPH v. STATE
                          Opinion of the Court

1. Substantial Evidence Exists When the Evidence Adduced by the
State Furnishes a Basis for a Reasonable Jury to Reach a Guilty
Verdict
    ¶53 Randolph argues that the district court erred when it
concluded that there was substantial evidence to support the felony
charges against him. In addressing that argument, we first consider
Randolph’s claim that the district court misunderstood the meaning
of substantial evidence in the bail context.
    ¶54 Randolph contends that “[t]here is little case law in Utah
providing guidance on . . . the ‘substantial evidence’ standard.” He
asks us to define substantial evidence using, mainly, policy and case
law from other jurisdictions. Randolph asks us to use that policy and
case law to define substantial evidence as “something close to proof
beyond a reasonable doubt,” or at the very least, “somewhere near
clear and convincing.” In Randolph’s view, those standards best
align with not only the decisions of other states but also the
recognition that the denial of bail is a deprivation of liberty and a
hindrance to defense preparation and strategy. Finally, Randolph
asserts that “whatever the standard of proof,” we should refuse to
“view the evidence in the light most favorable to the State or ask
whether any reasonable person could find the defendant guilty.”
      ¶55 A court may deny a defendant his right to bail “if the
[defendant] is charged with a . . . felony when there is substantial
evidence to support the charge and . . . clear and convincing
evidence that the [defendant] would constitute a substantial danger
. . . or is likely to flee . . . if released.” UTAH CODE § 77-20-1(2)(c)
(2020), repealed and replaced by UTAH CODE § 77-20-201(1)(c) (2021).
This statutory language tracks article I, section 8 of the Utah
Constitution, which states in pertinent part:
       All persons charged with a crime shall be bailable
       except . . . persons charged with any other crime,
       designated by statute as one for which bail may be
       denied, if there is substantial evidence to support the
       charge and the court finds by clear and convincing
       evidence that the [defendant] would constitute a
       substantial danger . . . or is likely to flee . . . if released
       on bail.
UTAH CONST. art. I, § 8(1)(c).
   ¶56 Stated another way, the relevant statutory and constitutional
provisions deny bail on the same grounds. Because the Legislature


                                     20
                          Cite as: 2022 UT 34
                         Opinion of the Court

used the words of the constitution in the statute, we presume that
the Legislature intended that the phrase “substantial evidence” carry
the same meaning in the statute that it does in the constitution.
Unless a party can convince us that the Legislature intended the
statutory language to have a different meaning, this places us in the
position of interpreting what the people of Utah intended
“substantial evidence” to mean when they voted it into article I,
section 8 of the constitution.
    ¶57 We begin our constitutional analysis by seeking “to
ascertain and give power to the meaning of the [constitutional] text
as it was understood by the people who validly enacted it as
constitutional law.” Richards v. Cox, 2019 UT 57, ¶ 13, 450 P.3d 1074.
“This approach . . . requires us to determine the ‘original public
meaning’ of the constitutional provision in question at the time it
was adopted.” Salt Lake City Corp. v. Haik, 2020 UT 29, ¶ 12, 466 P.3d
178 (citation omitted). We discern that meaning by “consider[ing] all
relevant factors, including the language, other provisions in the
constitution that may bear on the matter, historical materials, and
policy.” In re Young, 1999 UT 6, ¶ 15, 976 P.2d 581.
    ¶58 In 1895, when our constitution was first adopted, article I,
section 8 read: “All prisoners shall be bailable by sufficient sureties,
except for capital offenses when the proof is evident or the
presumption strong.” UTAH CONST. art. I, § 8 (amended 1973); see also
State v. Kastanis, 848 P.2d 673, 674 (Utah 1993) (per curiam). A 1973
amendment expanded that exception to include felony offenses
committed “while on probation or parole, or while free on bail
awaiting trial on a previous felony charge.” UTAH CONST. art. I, § 8
(amended 1988); see also Scott, 548 P.2d at 236. In 1988, the voters
amended article I, section 8 to its current version. See UTAH CONST.
art. I, § 8; see also Proposition No. 1 Bail Amendment, in UTAH VOTER
INFORMATION PAMPHLET, at 10 (1988), https://elections.utah.gov
/Media/Default/Historical%20VIPs/1988%20VIP.pdf. That is, they
once again expanded the exceptions to a defendant’s right to bail to
include “any other crime, designated by statute as one for which bail
may be denied,” and, most relevantly, changed the language “proof
is evident or the presumption strong” to “substantial evidence to
support the charge.” See Proposition No. 1 Bail Amendment, in UTAH
VOTER INFORMATION PAMPHLET, at 10 (1988), https://
elections.utah.gov/Media/Default/Historical%20VIPs/1988%20VIP
.pdf; see also UTAH CONST. art. I, § 8.
    ¶59 Randolph suggests that we are writing on a blank slate and
free to choose an interpretation that best serves the people of Utah.

                                  21
                         RANDOLPH v. STATE
                        Opinion of the Court

But we have already addressed the meaning of “substantial
evidence” in article I, section 8. See Kastanis, 848 P.2d at 673.
   ¶60 In State v. Kastanis, we noted that the Utah Constitutional
Revision Commission (CRC) proposed the 1988 amendment. Id. at
675. We also noted that the CRC represented it sought to change the
language “proof is evident or the presumption strong” to
“substantial evidence to support the charge” “for the sole purpose of
modernizing the language.” Id. We recounted that at a 1988 CRC
meeting, “a member of the Criminal Rules Committee reported that
most lawyers do not understand the standard of ‘proof evident-
presumption strong.’” Id. The CRC proposed “that the language be
changed to ‘substantial evidence’ because it is more
understandable.” Id.
    ¶61 The Kastanis court also noted that modernizing the language
without changing the underlying meaning had been “given as a
rationale for the change” in the 1988 voter information pamphlet,
“which contains explanations, pro and con, for proposed
constitutional changes.” Id. There, “the rationale for the change of
language . . . states simply that the new language ‘is more commonly
used and understood by the courts and attorneys.’” Id. (citing
Proposition No. 1 Bail Amendment, in UTAH VOTER INFORMATION
PAMPHLET, at 7 (1988), https://elections.utah.gov/Media/
Default/Historical%20VIPs/1988%20VIP.pdf). From these materials,
we concluded that there was “nothing in the history of the 1988
amendment to article I, section 8 that would indicate an intent on the
part of either the drafters of the amendment or the voters . . . to
change the quantity or quality of the proof necessary to support [the]
denial of bail.” Id. We thus decided that “the new language should
be applied in the same way as the previous language.” Id.
   ¶62 Kastanis then analyzed Chynoweth v. Larson, 572 P.2d 1081
(Utah 1977), which the court characterized as the “most recent[]
appli[cation]” of “‘the proof evident or presumption strong’
standard,” Kastanis, 848 P.2d at 675–76. And we held that in
Chynoweth, we had concluded that a district court may not deny a
defendant bail unless “the facts adduced by the State,
notwithstanding contradiction of them by defense proof, warrant the
conclusion that if believed by a jury they furnish a reasonable basis
for a verdict of [guilty].” Id. at 676 (emphasis omitted) (citing
Chynoweth, 572 P.2d at 1082).
   ¶63 Randolph claims that “Kastanis ultimately reversed because
the defense was not permitted a full opportunity to ‘bring his own


                                 22
                          Cite as: 2022 UT 34
                         Opinion of the Court

evidence and witnesses,’” (citing id.), and “therefore did not set a bar
for ‘substantial evidence.’” Randolph is right to read Kastanis as
holding that a district court should “afford[] [a defendant] full
opportunity to present evidence at a bail hearing.” Id. But he
wrongly disregards Kastanis’ holding concerning the meaning of
substantial evidence. Kastanis recites that the “parties request[ed]
th[e] court to make a determination of the quantity of proof
necessary to support a denial of bail . . ., as a result of the 1988
amendment of article I, section 8 of the Utah Constitution.” Id. at 674.
To answer that question, we opined that the substantial evidence
standard means what we said the proof evident-presumption strong
standard meant in Chynoweth. Id. at 676.
    ¶64 Kastanis therefore holds that the quantity of proof necessary
to support a denial of bail under the substantial evidence standard is
the same quantity of proof necessary to support a denial of bail
under the old proof evident-presumption strong standard. Id. And in
Chynoweth, we explained that the proof evident-presumption strong
standard is met when “the facts adduced by the State,
notwithstanding contradiction of them by defense proof, warrant the
conclusion that if believed by a jury they furnish a reasonable basis
for a verdict of [guilty].” 572 P.2d at 1082 (citation omitted).
    ¶65 Neither Kastanis nor Chynoweth have been overruled. And so
we grant them “deference under stare decisis.” Rutherford v. Talisker
Canyons Fin., Co., 2019 UT 27, ¶ 30, 445 P.3d 474; see also Lieber v. ITT
Hartford Ins. Ctr., Inc., 2000 UT 90, ¶ 22 n.14, 15 P.3d 1030 (“[A]s long
as [a case] has not been overruled, it is still the law and binding
precedent, and constitutes the standard against which any argument
for change must be evaluated.”).
    ¶66 Randolph invites us to disregard Kastanis and “now hold
that ‘substantial evidence’ is something nearer to proof beyond a
reasonable doubt.” But “[w]e do not overrule our precedents
lightly.” Rutherford, 2019 UT 27, ¶ 27 (citation omitted).
“Concomitantly, ‘[t]hose asking us to overturn prior precedent have
[the] substantial burden of persua[ding]’” us “that our prior case law
is unworthy of stare decisis respect.” Id. (first alteration in original)
(citations omitted). To meet that burden, a party must prove that
“none of the factors that give stare decisis special weight are
present.” See Eldridge v. Johndrow, 2015 UT 21, ¶ 23, 345 P.3d 553.
Those factors include: “(1) the persuasiveness of the authority and
reasoning on which the precedent was originally based, and (2) how
firmly the precedent has become established in the law since it was
handed down.” Id. ¶ 22.

                                   23
                         RANDOLPH v. STATE
                        Opinion of the Court

   ¶67 Randolph hints at these factors in his brief, but never
develops them to the point that we could justify overturning our
precedent. Perhaps most tellingly, Randolph does not convince us
that Kastanis misinterpreted the meaning of substantial evidence or
that the Legislature intended something other than the constitutional
standard when it put the words “substantial evidence” into the
Code.
    ¶68 Randolph instead argues that we should define the
substantial evidence standard to mean what courts in other
jurisdictions have said it means. That is, “something nearer to proof
beyond a reasonable doubt,” or, at the very least, clear and
convincing.13 But those cases do not speak to the meaning of the
Utah Constitution or what the Utah voters had in mind when they
amended article I, section 8. See Patterson v. State, 2021 UT 52, ¶ 92,
504 P.3d 92 (“[W]hen the people of Utah amend the constitution, we
look to the meaning that the public would have ascribed to the
amended language when it entered the constitution.”). Nor do they
speak to what the Legislature intended when it seemed to put that
standard into the Bail Statute.
    ¶69 Randolph raises interesting policy arguments about what
interpretation of “substantial evidence” would best serve the people
of Utah. But when we interpret our constitution, we are not simply
shopping for interpretations that we might like. We start our
analysis by trying to understand what the language meant to those

_____________________________________________________________
   13 The State claims that we should decline to reach this argument
because Randolph has failed to preserve it. The State is right—
Randolph did not ask the district court to reconsider Kastanis or the
meaning of substantial evidence, “[a]nd under an ordinary
application of our rules of preservation we may be precluded from
reaching this issue on appeal.” Estate of Faucheaux v. City of Provo,
2019 UT 41, ¶ 35 n.13, 449 P.3d 112. But the district court could not
have overturned Kastanis or altered the meaning of substantial
evidence, even if Randolph had asked. “And we generally do not
require parties to spend time and resources making futile arguments
below.” Id. So we proceed to the merits of Randolph’s argument. But
while we do not fault Randolph for his lack of preservation, we
emphasize that the “best practice” is “to raise all possible arguments
below, if only just to preserve and create a record of the arguments
for a potential appeal.” Id.



                                  24
                          Cite as: 2022 UT 34
                         Opinion of the Court

who voted on it, and we go from there. Because Randolph has not
convinced us that the Kastanis court got that wrong, he has not met
his burden.
   ¶70 Randolph additionally argues that to the extent Kastanis
defines substantial evidence, it does not define it to mean probable
cause. We agree. And we hope that is apparent from our previous
discussion. But, to be clear, the substantial evidence standard
applied at a bail hearing and the probable cause standard applied at
a preliminary hearing are different.
    ¶71 Article I, section 12 of the Utah Constitution “limit[s] ‘the
function of [a preliminary hearing] . . . to determining whether
probable cause exists.’” State v. Goins, 2017 UT 61, ¶ 31, 423 P.3d 1236
(third alteration in original) (citing UTAH CONST. art. I, § 12).
Probable cause exists when “the prosecution . . . produce[s] evidence
sufficient to support a reasonable belief that the defendant
committed the charged crime.” State v. Virgin, 2006 UT 29, ¶ 17, 137
P.3d 787. “Under the probable cause standard, the prosecution has
the burden of producing ‘believable evidence of all the elements of
the crime charged,’ but this evidence does not need to be ‘capable of
supporting a finding of guilt beyond a reasonable doubt.’” Id. ¶ 20
(citation omitted).
    ¶72 “The fundamental purpose” of the probable cause standard
is to “ferret[] out . . . groundless and improvident prosecutions.” Id.
(citation omitted). In light of this purpose, we have “by and large, . . .
place[d] most credibility determinations outside the reach of a
magistrate at a preliminary hearing.” Goins, 2017 UT 61, ¶ 33. As we
explained in Virgin,
       [M]agistrates may only disregard or discredit evidence
       that is wholly lacking and incapable of creating a
       reasonable inference regarding a portion of the
       prosecution’s claim. It is inappropriate for a magistrate
       to weigh credible but conflicting evidence at a
       preliminary hearing as a preliminary hearing is not a
       trial on the merits but a gateway to the finder of fact.
       Therefore, magistrates must leave all the weighing of
       credible but conflicting evidence to the trier of fact and
       must view the evidence in a light most favorable to the
       prosecution[,] resolv[ing] all inferences in favor of the
       prosecution.
2006 UT 29, ¶ 24 (second and third alterations in original) (footnote
omitted) (citations omitted) (internal quotation marks omitted). “A

                                   25
                         RANDOLPH v. STATE
                         Opinion of the Court

defense attorney who assumes that the magistrate will conduct a
preliminary hearing that comports with [the limitation expressed in]
article I, section 12” thus “does not have an incentive to prepare to
thoroughly cross-examine on credibility[,] . . . present or develop
positive information concerning her client[, or] . . . develop
affirmative defenses.” Goins, 2017 UT 61, ¶ 34.
    ¶73 A bail hearing is similarly limited to answering, in part, a
“narrow and focal issue”—that is, whether substantial evidence of a
crime exists, such that, if the other factors are present, the court can
justify holding a defendant without bail until trial. See Chynoweth,
572 P.2d at 1082 (citation omitted). As we explained above,
substantial evidence exists when the evidence presented provides a
reasonable basis for a guilty jury verdict. Id.; see also Kastanis, 848
P.2d at 676 (“At [a bail] hearing, the trial court may not revoke bail
unless the facts adduced by the State furnish a reasonable basis for a
jury finding of a verdict of guilty of [the crime charged].”). The
substantial evidence standard is met when the prosecution presents
evidence capable of supporting a jury finding that the defendant is
guilty beyond a reasonable doubt. See Kastanis, 848 P.2d at 676; see
also Scott, 548 P.2d at 236 (“Since the right to bail is a fundamental
right, the State must sustain the burden of proving the accused is
within one of the exceptions [to that right].”); UTAH CODE § 77-20-
1(7) (2020) (“After hearing evidence on a motion for pretrial
detention, the court may detain the individual if: . . . the prosecution
demonstrates substantial evidence to support the charge, and meets
all additional evidentiary burdens required under Subsection (2) or
Utah Constitution, Article I, Section 8.”).
    ¶74 And whereas the purpose of the probable cause standard is
to “ferret out groundless and improvident prosecutions,” Virgin,
2006 UT 29, ¶ 19, the purpose of the substantial evidence standard is
to ensure that the quantum of evidence presented by the State
sufficiently justifies the denial of the defendant’s right to freedom
from pretrial incarceration. To achieve that purpose, Utah law gives
“both parties the opportunity to make arguments and to present
relevant evidence and information” as to pretrial release. UTAH CODE
§ 77-20-206(4)(a). At a bail hearing, moreover, “the prosecuting
attorney and the defendant have a right to subpoena witnesses to
testify.” Id. § 77-20-206(4)(b).
   ¶75 During this process, a district court may make a series of
credibility assessments. It may observe and assess witness demeanor
and appearance. And unlike a magistrate making a bindover
determination, a district court making a bail determination does not

                                  26
                          Cite as: 2022 UT 34
                         Opinion of the Court

view the evidence in a light most favorable to any party—instead, it
may evaluate the strength of the evidence presented by both sides in
an effort to determine if the State’s evidence, “notwithstanding
contradiction . . . by defense proof, . . . furnish[es] a reasonable basis
for a [conviction].” See Kastanis, 848 P.2d at 676 (emphasis omitted)
(citing Chynoweth, 572 P.2d at 1082). In other words, when evaluating
whether bail should be denied, the district court may weigh
conflicting pieces of evidence and ultimately decide that, in light of
the conflict, there is not a basis on which a reasonable jury could
reach a guilty verdict.
2. The District Court Did Not Err When It Concluded that
Substantial Evidence Supported the Charges Against Randolph
   ¶76 Randolph argues that the district court erred when it
concluded that there was substantial evidence to support the charges
against him because “[t]he allegations in [his] case were
‘contradicted [by defense proof] in material respects.’” (Citing
Elderbroom v. Knowles, 621 So.2d 518, 520 (Fla. Dist. Ct. App. 1993).)
As explained above, this presents a law-liked mixed question. To
assess Randolph’s claim, we review the district court’s legal findings
de novo, but grant its factual ones deference. Supra ¶ 44.
    ¶77 The district court applied the correct legal standard. The
question for the district court was not, as Randolph suggests,
whether Randolph could point to evidence that conflicted with or
contradicted the State’s. Evidence may be substantial even in the face
of contradicting pieces of credible evidence. Indeed, Chynoweth
recites that substantial evidence exists when “the facts adduced by
the State, notwithstanding contradiction of them by defense proof, . . .
furnish a reasonable basis for a verdict of [guilty].” 572 P.2d at 1082
(emphasis added) (citation omitted). And as we stated above, a
district court may make its substantial evidence determination by
weighing conflicting evidence. The district court’s task is to decide
whether the State has, even in light of the defendant’s contrary
evidence, placed into the record evidence sufficient to permit a
reasonable jury to conclude that the defendant committed the
charged offense.
   ¶78 That is what the district court did here. The State charged
Randolph with four first-degree felonies: aggravated kidnapping,
aggravated assault, rape, and forcible sodomy. In support of those
charges, the State produced the probable cause statement containing
Katrina’s allegations. Katrina reported that Randolph “jumped into”
her car, “grabbed [her] by the back of the neck,” and “directed her to


                                   27
                          RANDOLPH v. STATE
                         Opinion of the Court

find a parking spot that was more secure.” She stated that Randolph
“forced his penis into [her] mouth,” despite her having told him that
“she did not want to do anything with him.” Katrina further
recounted that when “she was eventually able to get up” and
continue driving, Randolph once again told her to “find somewhere
secure or it would not be good for her.” Katrina stated that she
“pulled into a parking lot” and Randolph “got on top of” her and
“started to choke” her. According to Katrina, “Randolph then put his
penis into [her] vagina” and “squeeze[d] her neck harder” every
time she said “no.” At the preliminary hearing, the State sought to
corroborate this evidence with Katrina’s sexual assault examination,
which documented several “indicators of strangulation” and “an
actively bleeding injury to [Katrina’s] labia.”
    ¶79 Randolph argued that because Katrina’s physical
examinations did not find any injury to Katrina’s head, face, or neck,
the substantial evidence standard had not been met. Those
examinations, he argued, “suggest[ed] that allegations of
strangulation . . . [were] false,” and thus “call[ed] into question the
credibility of the other allegations.” And as to Katrina’s sexual
assault examination, Randolph argued that the injury to Katrina’s
labia could have been the result of consensual sex.
    ¶80 At the very most, Randolph’s evidence pokes holes in the
State’s claim that Randolph strangled and raped Katrina. But poked
holes do not demand that the district court conclude that the
substantial evidence standard has not been satisfied. It only requires
the district court to consider whether those holes render the State’s
evidence insufficient to allow a reasonable jury to convict. And the
district court could have considered Katrina’s statements about the
alleged assault sufficient to support a jury verdict. See, e.g., State v.
Jok, 2021 UT 35, ¶ 31, 493 P.3d 665 (“[A] jury may appropriately
convict a defendant on the basis of the ‘uncorroborated testimony of
the victim.’” (citation omitted)). Moreover, the State buttressed
Katrina’s statements with other portions of Katrina’s sexual assault
examination, which indicated that Katrina was suffering from
“indicators of strangulation” and “an actively bleeding injury to
[her] labia.” As we explained above, the substantial evidence
standard grants a court liberty to weigh the evidence and decide if
the evidence presented by the State, despite contradiction by defense
evidence, could support a reasonable jury reaching a guilty verdict.
In this case, the State’s evidence is sufficient, even in light of the
potential inconsistencies Randolph highlights, to support such a



                                   28
                          Cite as: 2022 UT 34
                         Opinion of the Court

verdict. We accordingly affirm the district court’s substantial
evidence determination.
 B. The District Court Did Not Err When It Concluded There Was Clear
 and Convincing Evidence That Randolph Was Likely to Flee If Released
    ¶81 Randolph next argues that the district court erred when it
concluded there was clear and convincing evidence that Randolph
was both a substantial danger to the community and likely to flee if
released on bail. Under section 77-20-1(2)(c), a district court may
deny a defendant bail if it finds clear and convincing evidence that
the defendant is either a substantial danger or likely to flee if released
on bail. So although the district court made both of these findings, if
we find the district court correctly evaluated one, we need not
address the other.
   ¶82 The district court concluded there was clear and convincing
evidence that Randolph was likely to flee the jurisdiction if released
on bail because “[Randolph] has few ties to Utah and . . . had to be
brought back from California to actually face the charges here.”
   ¶83 Randolph claims the district court erred. In his view, the
evidence the district court relied upon cannot constitute clear and
convincing evidence that he was likely to flee the jurisdiction of the
court if released on bail. He argues that the evidence he produced
eroded the persuasiveness of the State’s evidence such that it fell
below the clear and convincing mark. Randolph countered the
State’s evidence with the fact that he was in California because he
was a seasonal worker, and with his email to the Salt Lake Legal
Defender Association voicing his intent to defend his case.
    ¶84 We review a district court’s finding that there was clear and
convincing evidence that the defendant was likely to flee if released
on bail for clear error. Supra ¶ 49. The clear and convincing standard
“implies something more than the . . . preponderance, or greater
weight, of the evidence; and something less than proof beyond a
reasonable doubt.” Essential Botanical Farms, LC v. Kay, 2011 UT 71,
¶ 24, 270 P.3d 430 (citation omitted). It “demands the introduction of
evidence that makes ‘the existence of the disputed facts . . . very
highly probable.’” State ex rel. K.T., 2017 UT 44, ¶ 9 n.3, 424 P.3d 91
(alteration in original) (citation omitted).
   ¶85 The State produced evidence that Randolph left Utah
sometime after the alleged incident and failed to return to face the
underlying charges despite knowing there was a warrant for his
arrest. The State further demonstrated that Randolph had substantial


                                   29
                         RANDOLPH v. STATE
                        Opinion of the Court

ties outside of Utah—a Georgia driver license and family in Georgia.
The State also introduced evidence that Randolph had told others of
his “plan[] to leave Utah to go to Oregon and California.” This
evidence—ties to another state, expressed intentions to leave the
jurisdiction of the court, and the fact that Randolph left the state of
Utah and refused to voluntarily return to face the charges against
him—provided clear and convincing evidence that Randolph was
likely to flee. Randolph’s contrary evidence does not undermine the
district court’s conclusion. We thus see no clear error in the district
court’s decision, and we affirm.
 C. The District Court Did Not Err When It Concluded That There Were
    No Conditions of Pretrial Release That Would Reasonably Ensure
  the Safety of Katrina and the Public, Randolph’s Appearance in Court,
                       and the Furtherance of Justice
    ¶86 Randolph lastly argues that the district court erred when it
concluded that there were no conditions of release that would
reasonably ensure the safety of Katrina and the public and
Randolph’s appearance in court. He claims that there are “a long list
of conditions designed to ensure that a defendant shows up in
court,” and that he agreed to one of them: electronic monitoring. He
also argues that considering his financial assets, “the financial
conditions of bail would have been effective.”
    ¶87 The district court’s conclusion that there are no conditions
available that would reasonably ensure the safety of the public, the
defendant’s appearance in court, and the furtherance of the criminal
justice process is a factual one and shall not be set aside unless
clearly erroneous. Supra ¶ 52. “The [district] court’s factual findings
will not be considered clearly erroneous unless they are ‘not
adequately supported by the record, resolving all disputes in the
evidence in a light most favorable to the [district] court’s
determination.’” Save Our Schs. v. Bd. of Educ. of Salt Lake City, 2005
UT 55, ¶ 9, 122 P.3d 611 (citation omitted). And Randolph bears the
burden of “demonstrat[ing] that even viewing the evidence in a light
most favorable to the court below, the evidence is insufficient to
support the findings of fact.” Id. ¶ 10 (citation omitted).
    ¶88 Randolph has not met this burden. While he argues that he
agreed to electronic monitoring and “the financial conditions of
bail,” he makes no argument that the district court’s conclusion that
these were insufficient to secure his attendance was unsupported by
the evidence the State presented. And so we affirm the district court.



                                  30
                          Cite as: 2022 UT 34
                         Opinion of the Court

                           CONCLUSION
    ¶89 We review de novo the district court’s decision that
substantial evidence existed to deny Randolph bail. And we defined
the substantial evidence standard in State v. Kastanis, 848 P.2d 673
(Utah 1993). Although Randolph would like us to abandon that
standard, he has not met his burden of convincing us to depart from
stare decisis principles. We review for clear error the district court’s
conclusion that Randolph was likely to flee Utah if not held on bail,
and that no condition of pretrial release could reasonably ensure the
public’s safety or his appearance in court. We find no error in the
district court’s determinations. We affirm.




                                  31